                                                                                1    Amy M. Samberg, Esq.
                                                                                     Nevada Bar No. 10212
                                                                                2    FORAN GLENNON PALANDECH
                                                                                     PONZI & RUDLOFF PC
                                                                                3    One Arizona Center
                                                                                     400 East Van Buren Street, Suite 550
                                                                                4    Phoenix, AZ 85004
                                                                                     Telephone: (602) 926-9880
                                                                                5    Facsimile: (312) 863-5099
                                                                                     Email: asamberg@fgppr.com
                                                                                6
                                                                                     Dylan P. Todd, Esq.
                                                                                7    Nevada Bar No 10456
                                                                                     FORAN GLENNON PALANDECH
                                                                                8    PONZI & RUDLOFF PC
                                                                                     2200 Paseo Verde Parkway, Suite 280
                                                                                9    Henderson, NV 89052
                                                                                     Telephone: (702) 827-1510
                                                                               10    Facsimile: (312) 863-5099
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                     Email: dtodd@fgppr.com
                                                                               11
                                                                                     Attorneys for Philadelphia Indemnity
                                                                               12    Insurance Company
                                                                               13                               UNITED STATES DISTRICT COURT
                                        2200 Pas eo Verde Parkway, Suite 280




                                                                               14                                       DISTRICT OF NEVADA
                                             Henders on, Nevada 89052




                                                                               15

                                                                               16    ARGENT PREPARATORY ACADEMY f/k/a/
                                                                                     SILVER STATE CHARTER SCHOOLS                       Case No. 3:18-cv-00134-MMD-WGC
                                                                               17
                                                                                                          Plaintiffs,                      ORDER GRANTING
                                                                               18
                                                                                     vs.                                                MOTION TO SUBSTITUTE
                                                                               19
                                                                                     PHILADELPHIA INDEMNITY INSURANCE
                                                                               20    COMPANY, a Pennsylvania insurance business
                                                                                     corporation; and DOES I through XX,
                                                                               21
                                                                                                          Defendants.
                                                                               22

                                                                               23

                                                                               24
                                                                                           NOTICE IS HEREBY GIVEN to the Court and all parties that attorney Casey G. Perkins,
                                                                               25
                                                                                    Esq. is no longer associated with the law firm of Foran Glennon Palandech Ponzi & Rudloff PC.
                                                                               26
                                                                                    Dylan P. Todd, Esq. of the law firm of Foran Glennon Palandech Ponzi & Rudloff PC enters his
                                                                               27
                                                                                    appearance in the case and will continue as counsel for Defendant Federal Insurance Company.
                                                                               28
                                                                                1          Please directly all future correspondence and court documents to Mr. Todd at the above

                                                                                2   address.

                                                                                3    DATED this 20th day of February 2019.         FORAN GLENNON PALANDECH PONZI
                                                                                                                                   & RUDLOFF PC
                                                                                4

                                                                                5                                                  By: __/s/ Dylan Todd______________
                                                                                                                                   Amy M. Samberg, Esq.
                                                                                6                                                  NV Bar No. 10212
                                                                                                                                   400 East Van Buren Street, Suite 550
                                                                                7                                                  Phoenix, AZ 85004
                                                                                8
                                                                                                                                   Dylan P. Todd, Esq.
                                                                                9                                                  NV Bar No. 10456
                                                                                                                                   2200 Paseo Verde Parkway, Suite 280
                                                                               10                                                  Henderson, NV 89052
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                               11                                                  Attorneys for Philadelphia Indemnity
                                                                                                                                   Insurance Company
                                                                               12

                                                                               13
                                        2200 Pas eo Verde Parkway, Suite 280




                                                                               14   IT IS SO ORDERED.
                                             Henders on, Nevada 89052




                                                                               15   DATED: February 21, 2019.

                                                                               16

                                                                               17

                                                                               18
                                                                                                                     __________________________________
                                                                               19                                    UNITED STATES MAGISTRATE JUDGE

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28

                                                                                                                                -2-
                                                                                    Case 3:18-cv-00134-MMD-WGC Document 30 Filed 02/20/19 Page 3 of 3



                                                                                1                                     CERTIFICATE OF SERVICE

                                                                                2          I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)

                                                                                3   years, and I am not a party to, nor interested, in this action. On this date, I caused to be served a

                                                                                4   true and correct copy of the foregoing MOTION TO SUBSTITUTE by the method indicated:

                                                                                5   ________       U.S. Mail

                                                                                6   ________       Facsimile Transmission

                                                                                7   __XXX___       Electronic Filing via EC/CMF electronic system

                                                                                8   and addressed to the following:

                                                                                9

                                                                               10    Richard F. Holley, Esq.
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                     Clark V. Vellis, Esq.
                                                                               11    F. Thomas Edwards, Esq.
                                                                                     HOLLEY DRIGGS WALCH FINE
                                                                               12    WRAY PUZEY & THOMPSON
                                                                                     800 s. Meadows Parkway
                                                                               13    Reno, Nevada 89521
                                        2200 Pas eo Verde Parkway, Suite 280




                                                                               14
                                             Henders on, Nevada 89052




                                                                                     Attorneys for Plaintiffs
                                                                               15

                                                                               16

                                                                               17

                                                                               18   DATED: February 20, 2019.
                                                                               19

                                                                               20                                                         ____/s/ Rita Tuttle___________
                                                                                                                                          An Employee of Foran Glennon
                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28

                                                                                                                                    -3-
